Citation Nr: 1523229	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1968.  He died on October [redacted], 2007.  The appellant is his former spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish herself as the surviving spouse of the deceased Veteran for the purpose of establishing entitlement to death pension benefits.  

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death pension benefits and accrued benefits.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. § 3.50(a) (2014).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  

A surviving spouse for VA purposes is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  See 38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

Death pension benefits may be paid to a surviving spouse who was married to the Veteran: (1) for one year or more prior to the Veteran's death, or; (2) for any period of time if a child was born of the marriage, or was born to them before the marriage, or; (3) prior to May 8, 1985 for veterans of the Vietnam era.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

The appellant asserts that she and the Veteran were married in 1971 and continued to cohabitate with one another throughout their marriage until their divorce on January 19, 2000.  According to the appellant, for the next seven years after their divorce, she and the Veteran continued to hold themselves out to the public as husband and wife and she continued to carry out the duties of a wife in their relationship.  Specifically, the appellant claims she took care of the Veteran until he was placed at a nursing home facility (the Ohio Veterans Home) due to his deteriorating health, she was his designated legal guardian tasked with handling his business arrangements while he was sick, and she was the one who handled and took care of the funeral arrangements after his death.  Based on the appellant's assertions, neither of them remarried after their divorce, and she still considered herself to be the Veteran's wife until his death in October 2007.  In essence, the appellant appears to contend that she and the Veteran entered into a common law marriage after their divorce.  

Based on the available evidence, the record is currently unclear as to where the Veteran and appellant resided at the time of their marriage, and following their divorce.  The appellant currently resides in Georgia, while letters issued to the Veteran by the RO, as well as his financial forms and eligibility verification reports, indicate that he lived in Ohio until the time of his death.  As such, the Board is uncertain as to whether the appellant and Veteran resided with one another after their divorce.  

VA follows the applicable state law in determining whether a marriage is valid.  38 C.F.R. § 3.1(j).  Georgia recognizes common law marriages only if performed by January 1, 1997.  See West's Code of Georgia Annotated, Title 19, Domestic Relations, Chapter 3, Article 1, § 19-3-1.1.  Ohio allows common law marriage, but only if it was entered into prior to October 10, 1991.  See Ohio Revised Code § 3105.12.  In this case, the appellant could not contract a common law marriage with the decedent in Georgia before January 1, 1997, nor could she contract a common law marriage with the decedent in Ohio before October 10, 1991, because she reportedly was still married to him until their divorce in 2000.  See Simpson v. King, 259 Ga. 420, 383 S.E.2d 120 (1989).  (There was no common law marriage between a man and a woman with whom he was cohabiting, where final decree of divorce had not been entered with respect to woman who man was married to.)

Although the appellant maintains that she and the Veteran continued to hold themselves as husband and wife following their divorce, the record is currently unclear as to whether they resided with one another following their divorce, and if so where.  Also, although the appellant has never disputed the fact that she and the Veteran were divorced in 2000, the claims file is absent any documentation that would help corroborate her assertions as to the dates of their marriage and subsequent divorce.  Indeed, there is no certificate of marriage or divorce decree associated with the claims file.  Furthermore, a copy of the certificate of death, as well as the Veteran's service and post-service treatment records have not been associated with the claims file either.  As such, and in order to provide the appellant with sufficient notice, and to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration, the Board finds that the claim should be remanded in order to retrieve these documents.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with appropriate VCAA notice as to the elements required to substantiate her claim for entitlement to death pension benefits.  

2. Then, obtain the Veteran's service and post-service VA treatment records if available, and associate these records with the claims folder.  If any of the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant informed in writing.  

3. Contact the appellant and ask her to provide duplicate copies of her marriage certificate and divorce decree, if available.  If these records are unavailable, then ask her to provide any documentation substantiating when she and the Veteran were married and subsequently divorced.  In addition, ask the appellant to provide documentation of her place of residence from January 2000 until 2007, to include tax returns, bill statements, and/or a copy of her license.  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




